


Exhibit 10.e






    
July 10, 2015


Mr. Michael W. Malone
Polaris Industries Inc.
2100 Highway 55
Medina, MN 55340


Re:    Employment Arrangements
Dear Michael:


I am writing regarding our recent discussion about your plans to retire from
Polaris Industries Inc. (“Polaris”). Thank you for sharing your plans with me
and for agreeing to postpone complete retirement and to make yourself available
to Polaris for purposes of assisting with matters related to our financial
services business. This letter agreement (the "Agreement") is written for the
purpose of setting forth the terms and conditions of your continued employment
by Polaris during the transition period and to confirm your transition and
termination benefits.
1.
Title, Position and Term.

Your employment, duties and responsibilities as Vice President-Finance and CFO
will continue until August 3, 2015. You will resign from your position as Vice
President-Finance and CFO at that time, and will then serve as Executive Vice
President, Polaris Financial Services until March 1, 2016. On that date, you
will resign as Executive Vice President-Polaris Financial Services and you will
no longer serve as a corporate officer of Polaris. Your employment with Polaris
will continue until March 1, 2018 or such earlier date provided in Section 4
below (the “Termination Date”) (the period from your resignation as Executive
Vice President-Polaris Financial Services to the Termination Date is referred to
as the “Transition Period”). During the Transition Period, you will provide
advice and counsel on matters related to Polaris’ financial services business
and other matters within your experience and expertise as may be requested by
the Chief Executive Officer of Polaris. You will perform services for Polaris
during the Transition Period as requested, but with the understanding that your
time commitment for the performance of such services on an ongoing basis during
the Transition Period will not be more than 20% of your average level of time
commitment to Polaris during the 36 month period prior to the start of the
Transition Period; accordingly, you and Polaris intend for there to be a
reduction in services performed sufficient to result in a “separation from
service” under Section 409A of the Internal Revenue Code as of the earlier of
March 1, 2016 or your Termination Date. During the time you serve as Executive
Vice President-Polaris Financial Services and the Transition Period, you will be
an employee of Polaris, but not a reporting individual for purposes of Section
16 of the Securities Exchange Act of 1934, as amended, but you will continue to
be subject to the insider trading policies of Polaris.
2.
Compensation and Benefits.

(a)    Base Salary and Retention Payments. For so long as you remain Vice
President-Finance and CFO and Executive Vice President-Polaris Financial
Services, you will be paid your current annual base salary of $490,000 and you
will continue to be eligible for the calendar year 2015 Senior Executive Annual
Incentive Compensation Plan at your current target payout rate of 80% of your
base salary. During your Transition Period you will be paid an annual base
salary of $75,000. Your base salary will be paid in accordance with Polaris'
customary payroll policy, less all applicable withholdings and deductions.
During the Transition Period, you will also receive a lump sum payment equal to
$293,334 in March of 2016, 2017 and 2018, respectively (totaling $880,002). Each
payment will be paid to you on or before March 15 of the respective year.




--------------------------------------------------------------------------------




(b)    Other Compensation and Benefits. While employed by Polaris during the
Transition Period, you will participate in Polaris' then current standard
benefit programs for C1 level employees, subject to the terms and conditions of
the applicable benefit plans and programs, except that you will not be eligible
for an annual incentive award under any annual incentive award program
(including the Senior Executive Plan) or for Polaris’ stock based awards, in
each case beginning January 1, 2016 (including the portion of 2016 during which
you serve as Executive Vice President-Polaris Financial Services) through the
end of your employment. You will continue to be considered an ”Employee” as
defined in the Company’s 2007 Omnibus Plan while serving as an Executive Vice
President-Polaris Financial Services and during the Transition Period for
purposes of your outstanding stock option and performance restricted stock unit
awards which will be determined in accordance with the terms and conditions of
the applicable award agreement.
3.
Termination

(a)    Termination of Employment
(i)    You may voluntarily resign your employment hereunder at any time.
(ii)    Your employment hereunder will automatically terminate upon your death
or permanent disability as defined in Polaris' long term disability plan then in
effect.
(iii)    Your employment hereunder may be terminated by Polaris for Cause (as
defined below) immediately upon written notice to you.
(iv)    Your employment hereunder will automatically terminate on March 1, 2018,
if not earlier terminated for reasons stated above.
(b)    Definition of Cause. For purposes of this Agreement only, "Cause" means
(i) repeated violations of your employment obligations (other than as a result
of incapacity due to physical or mental illness), which are demonstrably willful
and deliberate on your part and which are not remedied in a reasonable period
after written notice from Polaris specifying such violations; or (ii) conviction
for (or plea of nolo contendere to) a felony.
4.
Benefits on Termination.

(a)    Termination at End of Transition Period, or Due to Disability. Upon
termination of your employment in accordance with this Agreement (other than
termination that occurs as a result of your death, your permanent disability, or
your voluntary resignation prior to March 1, 2018 without the consent of
Polaris, or your termination by Polaris for Cause), you will be entitled to the
following:
(i)     You will participate in Polaris benefit plans as an early retiree, to
the extent that your participation, or receipt of benefits, as an early retiree
does not violate any applicable law, including any nondiscrimination requirement
that may apply to the benefit under the federal tax laws, the violation of which
may have an adverse tax consequence to Polaris, the benefit plan or any other
participant in the benefit plan.
(ii)    The portion of each of your then outstanding and exercisable stock
options that has not been exercised upon your Termination Date shall continue to
be exercisable for a period of 36 months from your Termination Date, but not
after the “Expiration Date” set forth in the stock option agreement
memorializing such stock option. You agree to enter into such amendments and
other documents as are reasonably necessary to achieve the foregoing
modifications.
(b)    Other Termination of Employment. In the event of your termination of
employment by reason of your death, your permanent disability, voluntary
resignation prior to March 1, 2018 without the consent of Polaris, or your
termination by Polaris for Cause, the payments due or benefits available upon
death or termination of employment, as applicable, under any plan or program of
Polaris will be determined in accordance with the terms of such plan or program
without regard to this Agreement.
5.     Conditions.
As a condition precedent to receiving any of the compensation and benefits set
out in Sections 2 and 4 above, within 21 days following your resignation as
Executive Vice President-Polaris Financial Services, you will execute a general
waiver and release (“Waiver and Release”) in a form satisfactory to Polaris. The
Waiver and Release shall become effective in accordance with the rescission
provisions set forth therein.




--------------------------------------------------------------------------------




6.     Taxes.
Polaris may withhold from any amounts payable under this Agreement such federal,
state and local income and employment taxes as it shall determine are required
to be withheld pursuant to any applicable law or regulation. Except to the
extent that withholdings are made by Polaris, you will be responsible for
payment of any and all taxes owed in connection with the payments hereunder.
This Agreement is intended to satisfy, or be exempt from, the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations issued with respect thereto, and this Agreement should
be interpreted accordingly. Notwithstanding any other provision herein, to the
extent that you are a “specified employee” as defined in Section 409A of the
Code as of your separation from service date, any and all deferred compensation
payments subject to Section 409A and payable on account of your separation from
service that would otherwise be paid during the first six months following your
separation from service date will be accumulated (without interest) and paid to
you in a lump-sum together with the first payment due after the six month
anniversary of your separation from service date.
7.     Notices.
All notices under this Agreement shall be in writing and shall be deemed given
if delivered by hand or mailed by registered or certified mail, return receipt
requested, to the party to receive the same at the address set forth below or
such other address as may have been furnished by proper notice.
Polaris:    Polaris Industries Inc.
2100 Highway 55
Medina, Minnesota 55340
Attention: Secretary


You:        Michael W. Malone
#################
#########, ## ######


8.     Governing Law.
This Agreement is entered into in the State of Minnesota and shall be construed,
interpreted and enforced according to the statutes, rules of law and court
decisions of the State of Minnesota.
9.
Entire Agreement.

This Agreement constitutes the entire understanding of the parties hereto and
supersedes all prior understandings, whether written or oral, between the
parties with respect to your employment with Polaris, including, without
limitation, the Change in Control Agreements dated December 17, 2007 and June 1,
1996 and the Severance Agreement between you and Polaris dated January 16, 2008.
The Non-Competition Agreement currently in effect between you and Polaris
remains in full force and effect and nothing contained herein is intended to
amend or modify the provisions of that agreement or any replacements thereof.
Please sign and return a copy of this Agreement indicating that you accept our
offer and confirming the terms of your employment.
Very truly yours,
/s/ SCOTT W. WINE
Scott W. Wine
Chairman and Chief Executive Officer







Accepted and Confirmed:
/s/ MICHAEL W. MALONE
Michael W. Malone









